Citation Nr: 0313757	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  96-47 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
stroke, to include as secondary to service-connected 
thyroid cancer and related medication.

2.	Entitlement to service connection for migraine 
headaches.

3.	Entitlement to service connection for bone loss of 
maxilla and mandible, to include as secondary to 
service-connected thyroid cancer and related medication.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to April 
1985.

The cases comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded in 
February 2000 for additional development.  The Board finds 
that the case is not yet ready for appellate review, and must 
be remanded again.

The issue of entitlement to an extended period of 
convalescence for removal of the uterus and both ovaries was 
the subject of Statement of the Case issued in September 
2002.  No appeal has yet been filed on this issue, and the 
issue is not currently before the Board.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The Board attempted to notify the veteran of the provisions 
of the VCAA and his obligations under the law by sending a 
letter dated in March 2003.  However, a recent decision by 
the United States Court of Appeals for the Federal Circuit 
has impacted the Board's ability to send this type of letter.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  The decision noted that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," is contrary to 38 U.S.C.A. § 5103, which 
allows a one year period.  Accordingly, the Board finds that 
VA has not satisfied its duty under the VCAA to notify and 
assist the veteran with regards to his claim, and the case 
must be remanded to the RO for corrective action.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
evidence indicates that the veteran has been treated at the 
VA Medical Center (VAMC) in Las Vegas, Nevada.  The most 
recent treatment notes in the file are from October 2000.  
Additionally, the file indicates extensive dental treatment 
at the VAMC and it is not clear that these records have been 
requested.  The RO must obtain all available record form the 
VAMC in Las Vegas.  Decisions of the Board must be based on 
all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).  Therefore, the RO should obtain 
copies of all medical records from October 2000 to the 
present from VAMC Las Vegas, and copies of all dental records 
from 1985 to the present at VAMC Las Vegas.

The veteran is also entitled to examinations for her claimed 
disabilities, and the Board requests that the examiners 
provide opinions regarding the etiology of any disability 
found and claimed.  The Court has held that the "fulfillment 
of the statutory duty to assist . . . includes the conduct of 
a thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO should obtain all treatment notes from 
the VAMC in Las Vegas from October 2000 to the 
present.  The RO should request: notes, 
discharge summaries, consults, vitals, 
medications, lab, imaging, diet and nutrition 
assessments, procedures, and problem list.  
Additionally the RO should request all dental 
treatment records for the veteran from the VAMC 
in Las Vegas from 1985 to the present.  

2.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded the following examination: 
an examination to determine the nature 
and etiology of the veteran's 
residuals of a stroke.  The examiner 
should determine if the veteran does 
suffer from residuals of a stroke, and 
if so whether it is directly related 
to service or related to the veteran's 
service-connected thyroid cancer.  In 
addition, the examiner should 
determine if the veteran's stroke, if 
any, is related to medication taken 
for thyroid cancer.  All indicated 
tests and studies should be conducted.  
The examiner should review the claims 
folder  prior to the examination.   
The examiner is requested to offer an 
opinion as to whether it is more 
likely, less likely or as likely as 
not that any residuals of a stroke are 
related to service or related to the 
veteran's service-connected thyroid 
cancer or medication take for her 
thyroid cancer.  The examiner should 
identify the information on which any 
opinion is based, and the examiner 
should offer a complete rationale for 
any opinion provided.  If these 
matters cannot be medically determined 
without resort to mere conjecture, 
this should be indicated by the 
examiner.

3.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded the following examination: 
an examination to determine the nature 
and etiology of the veteran's migraine 
headaches.  The examiner should 
determine if the veteran does suffer 
from migraine headaches, and if so 
whether they are related to service.  
All indicated tests and studies should 
be conducted.  The examiner should 
review the claims folder  prior to the 
examination.  Specifically the service 
clinical entry dated February 25, 1985 
reflecting a complaint regarding 
headaches, and Dr. Griffith's January 
1987 opinion that the veteran has no 
history of migraine and does not 
appear to have migraine headaches.  
The examiner is requested to offer an 
opinion as to whether it is more 
likely, less likely or as likely as 
not that migraine headaches are 
related to service.  The examiner 
should identify the information on 
which any opinion is based, and the 
examiner should offer a complete 
rationale for any opinion provided.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be indicated 
by the examiner.

4.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded the following examination: 
an examination to determine the nature 
and etiology of the veteran's bone 
loss of the maxilla and mandible.  The 
examiner should determine if the bone 
loss of the maxilla and mandible is 
related to service or the veteran's 
service-connected thyroid cancer.  In 
addition, the examiner should 
determine if the veteran's bone loss 
of the maxilla and mandible is related 
to medication taken for thyroid 
cancer.  All indicated tests and 
studies should be conducted.  The 
examiner should review the claims 
folder  prior to the examination.  The 
examiner should specifically review 
the service medical records showing 
bone loss around the molars in April 
1985 as well as Dr. Ismail's January 
1998 opinion that the veteran's 
underlying bone disease of the jaw is 
unrelated to her thyroid cancer or 
treatment for her thyroid cancer.  The 
examiner is requested to offer an 
opinion as to whether it is more 
likely, less likely or as likely as 
not that bone loss of the maxilla and 
mandible are directly related to 
service or related to the veteran's 
service-connected thyroid cancer or 
medication take for her thyroid 
cancer.  The examiner should identify 
the information on which any opinion 
is based, and the examiner should 
offer a complete rationale for any 
opinion provided.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should 
be indicated by the examiner.

5.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a) (2002)

6.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




